Citation Nr: 0528425	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  00-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for 
intervertebral disc syndrome of the lumbar spine, currently 
rated as 20 percent disabling. 

2.  Entitlement to an increased initial rating for 
radiculopathy of the right lower extremity, currently rated 
as 10 percent disabling. 

3.  Entitlement to an increased initial rating for residuals 
of a supraspinatus tear of the right shoulder, currently 
rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for residuals 
of right knee cartilage repair with degenerative joint 
disease, currently rated noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1977 and August 1984 to September 1999.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1999 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  The case 
was remanded by the Board for additional processing in 
September 2003, and the case is now ready for appellate 
review.  In July 2002, a hearing was held before the Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

In light of the fact that the claims for increased ratings 
for the service connected disabilities at issue are on appeal 
following the initial ratings assigned for these 
disabilities, the issues have been characterized as such on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  Motion in the lumbar spine was most recently shown to 90 
degrees of forward flexion, 20 degrees of backward extension, 
30 degrees of right and left lateral flexion and 30 degrees 
of right and left lateral rotation; there is no ankylosis of 
the lumbar spine and the veteran has not been shown to have 
suffered from recent severe recurring attacks of 
intervertebral disc syndrome with intermittent relief or 
recent incapacitating episodes of intervertebral disc 
syndrome. 

2.  No more than mild disability due to radiculopathy in the 
right lower extremity is shown.  

3.  Motion in the right shoulder was most recently shown to 
180 degrees of abduction, 50 degrees of adduction, 180 
degrees of flexion, 50 degrees of extension, 50 degrees of 
internal rotation and 50 degrees of external rotation; loose 
movement due to non-union of the right clavicle or scapula is 
not demonstrated nor is the clavicle or scapula shown to be 
dislocated.  

4.  Motion in the right knee was most recently measured to 
150 degrees of flexion and 0 degrees of extension; no 
instability in the right knee is shown; the veteran complains 
of pain; the knee is tender; and there are arthritic changes 
in the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for intervertebral disc syndrome of the lumbar spine 
are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DCs) 5292, 5293 (2002), DCs 5235 to 5243 (2005).   

2.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.124a, DC 8520 (2005).    

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a supraspinatus tear of the right 
shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5203 (2005).    

4.  The criteria for an initial 10 percent rating for 
residuals of right knee cartilage repair with degenerative 
joint disease are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.59, 4.71a, DCs 5003, 
5260 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In May 2002 and February 2005 letters, the RO informed the 
veteran of the provisions of the VCAA.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that VA 
could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to these claims.  Further, VA notified the veteran of his 
opportunity to submit additional evidence to support his 
claim.  He told that "if there was any other evidence or 
information that you think will support your claim, please 
let us know.  Thus, he may be considered advised to submit 
all pertinent evidence in his possession or notify VA of any 
missing evidence.  

In addition, the RO issued a detailed October 2000 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOCs), most recently in May 2005, in which he and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to increased ratings for 
the disabilities at issue.  Further, the claims file reflects 
that an April 2005 SSOC contained pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Intervertebral Disc Syndrome 

Prior to a recent regulatory change, moderate limitation of 
lumbar motion warranted a 20 percent rating and severe 
limitation of lumbar motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5292 (2002).  The highest assignable 
rating for limitation of motion under DC 5292 was 40 percent.  
Id.  

Also prior to a recent regulatory change, 38 C.F.R. 4.71a, DC 
5293 (2002), provided for a 40 percent rating for 
intervertebral disc syndrome for severe disability, with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating was warranted if the syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  

During the pendency of the veteran's appeal, the criteria for 
rating intervertebral disc syndrome were revised, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2004).  
Further amendments to the criteria for rating spine 
disabilities were promulgated effective from September 26, 
2003.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 2003).  
Disability due to intervertebral disc syndrome is rated under 
a different diagnostic code, DC 5243, under these subsequent 
amendments.  These latest amendments also provide that 
intervertebral disc syndrome is to be evaluated under either 
the new "General Rating Formula for Diseases and Injuries of 
the Spine" specified in the criteria made effective from 
September 2003, or under the "Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes" contained in the regulations made effective from 
September 2002, with the veteran afforded the benefit of 
whichever method results in the higher evaluation when the 
disabilities are combined under 38 C.F.R. § 4.25.  

The revised General Rating Formula for Diseases and Injuries 
of the Spine (Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2004). 

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating. 
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  DC 5243 (2004).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5243 (2004), Note (1).

Further instructions under the revised criteria for rating 
intervertebral disc syndrome provide that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
(3). 

Where, as in the instant case, a law or regulation 
(particularly pertaining to the Rating Schedule) changes 
after a claim has been filed, but before the administrative 
and/or appeal process has been concluded, both the old and 
new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) (West 2002), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).  Therefore, the 
adjudication below will include, as appropriate, 
consideration of both the old and the new criteria, with the 
veteran being afforded the more favorable of these criteria.  

With the above criteria in mind, the relevant evidence will 
be summarized.  The October 1999 rating decision from which 
this appeal arose granted, in part, service connection for 
intervertebral disc syndrome at L3-L4 with right 
radiculopathy.  A 20 percent rating was assigned.  Pertinent 
evidence cited in this decision included in-service evidence 
of a lumbar disc bulging and May 1999 VA examination findings 
of mild lumbar spasm on the right, 80 degrees of forward 
flexion, 30 degrees of backward extension, and 35 degrees of 
lateral flexion and rotation.  Straight leg raising was to 50 
degrees on each side, and the examiner commented as follows:  
"In a muscular individual like this, it is certainly 
diminished movement."

Thereafter, the pertinent evidence includes a report from 
December 2000 VA outpatient treatment for back pain with 
paresthesia that the veteran said was not relived by 
medication.  VA outpatient treatment reports dated in 2001 
and 2002 also reflect complaints related to intervertebral 
disc syndrome, and a May 2002 report indicated that an MRI of 
the lumbar spine showed a mild central disc bulge at L3-L4 
and L4-L5 with moderate arthritic changes in the facet 
joints.  An MRI conducted in April 2005 resulted in an 
impression of possible significant disc disease with 
foraminal compromise and nerve root compromise at L3-L4 and 
L5-L5.  A March 2005 VA outpatient treatment report reflects 
complaints of gradual worsening of back pain and right 
radicular symptoms.  Reflexes and strength in the lower 
extremities were shown to be essentially normal upon 
examination at that time.  Additional VA outpatient treatment 
records dated in 2005 indicated the veteran was undergoing 
physical therapy for his back pain

At the July 2002 hearing, the veteran indicated that his back 
disability resulted in numbness and pain shooting into his 
right lower extremity.  He stated that these symptoms 
occurred every day, that his back pain makes it difficult for 
him to get of bed in the morning, and that his back pain 
flared up while performing his duties as custodian.  The 
veteran testified that he takes muscle relaxers and pain 
pills 3 to 4 days a week, and that he had missed a week of 
work due to back pain in February or March of 2002.  

Reports from a January 2005 VA examination of the veteran 
reflect the veteran describing pain in the nature of a 
constant tingling sensation that he graded as "6-7 out of 
10," with occasional episodes of "stabbing" pain that he 
described as "10 out of 10."  The veteran stated that the 
stabbing pain is over the right thigh from the hip to the 
knee and that the tingling pain goes from the right hip to 
the toes.  He described an "aching" type of pain in the low 
back that increased in intensity throughout the work day, 
starting as "4/5 out of 10" and increasing to "10 out of 
10" by evening.  The examiner indicated the veteran 
continued to work full time and basically just "toughs it 
out" despite the back pain.  The veteran described flareups 
of pain during any wet or cold weather, but indicated that 
the flareups did not prevent him from working.  However, the 
examiner noted that the veteran told him he loses two to 
three weeks of work each year due to severe back pain 
requiring bed rest.  It was indicated that he had trouble in 
lifting or carrying equipment while performing his job as a 
custodian. 

Upon physical examination, straight leg raising to the right 
at 30 degrees and the left at 45 degrees caused pain.  Heel 
and toe walking was within normal limits.  Range of motion 
testing of the thoracolumbar spine showed 90 degrees of 
forward flexion with pain at 50 degrees; 20 degrees of 
backward extension before pain precluded further motion; 30 
degrees of right and left lateral flexion before pain and 30 
degrees of right and left lateral rotation with a "little 
bit of pain."  Deep tendon reflexes at the knees were 3+ and 
there was no demonstrable weakness in the ankles, knees or 
hips.  There was no muscular atrophy.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board will first address the issue of whether the 
criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine are met 
under the "old" criteria.  A rating in excess of 20 percent 
for limitation of motion under DC 5292 would have required 
"severe" limitation of lumbar motion.  While the May 1999 
and January 2005 examination reports cited above do reflect 
some limitation of lumbar motion, neither of the physicians 
who conducted these examinations described the limitation of 
lumbar motion as "severe," and the range of motion findings 
from the most  recent VA examinations do not otherwise 
suggest severe limitation of lumbar motion.  As for increased 
compensation based on intervertebral disc disease under the 
"old" criteria codified at DC 5293, a rating in excess of 
20 percent under this diagnostic code required "severe 
disability," with recurring attacks and intermittent relief.  
Again, neither VA examiner who conducted the most recent VA 
examinations has described such severe disability, nor does 
the clinical evidence otherwise reveal such disability.  To 
this end, the most recent VA examination showed the reflexes 
in the lower extremities to be active and there was no 
demonstrable weakness in the lower extremities resulting from 
the intervertebral disc.  Attention is also directed to the 
fact that the veteran's disc disease, while undoubtedly 
painful to the veteran, does not prevent him from working in 
an occupation that requires some physical labor.  

As for entitlement to a rating in excess of 20 percent under 
the new criteria, aside from disability attributable to 
intervertebral disc syndrome, increased compensation could be 
assigned if the service connected disability included 
unfavorable ankylosis or limitation of forward flexion to 30 
degrees or less.  The clinical evidence cited above clearly 
does not demonstrate ankylosis, and flexion was measured to, 
at worst, 80 degrees.  There is otherwise no objective 
clinical evidence of ankylosis of the spine or evidence that 
forward flexion of the spine is limited to 0 degrees or less.  
Also, while the VA physician who conducted the most recent VA 
examination noted that the veteran told him he loses two to 
three weeks of work each year due to severe back pain 
requiring bed rest, neither this physician nor the veteran 
have specifically indicated that his intervertebral disc 
syndrome has resulted in attacks that require bed rest and 
treatment prescribed by a physician having a total duration 
of at least four weeks during the previous 12 months.  There 
is otherwise no recent evidence of such incapacitating 
episodes, and review of the clinical evidence also reveals no 
basis upon which to assign a separate rating or increased 
compensation based on chronic orthopedic or neurologic 
manifestations.  Thus, increased compensation under DC 5243 
for intervertebral disc syndrome would not be warranted.  



Radiculopathy of the right lower extremity

Incomplete paralysis of the sciatic nerve resulting in mild 
disability warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
DC 8520.  Moderate disability due to incomplete paralysis of 
the sciatic nerve warrants a 20 percent rating.  Id. 

By rating decision in April 2005, the RO granted service 
connection for the radiculopathy of the right lower extremity 
as secondary to the service-connected degenerative disc 
disease of the lumbar spine.  A 10 percent rating was 
assigned under DC 8520.  Evidence cited therein as a basis 
for this 10 percent rating were reports from a February 2004 
VA examination reflecting complaints of tingling in the right 
thigh and January 2005 VA examination findings of decreased 
sensation in the right lateral leg and foot. 

Applying the pertinent legal criteria of the facts of this 
case, a review of the recent clinical evidence simply does 
not reveal any clinical evidence indicating that the 
disability associated with the veteran's right leg 
radiculopathy is not adequately reflected by the 10 percent 
rating currently assigned, nor is there any other clinical 
evidence demonstrating findings in the right leg which would 
be indicative of "moderate" disability.  As support for 
this determination, the Board notes that upon VA examination 
in February 2004, there was no demonstrable weakness in the 
ankles, knees or hips, and there was no muscular atrophy.  
Knee and ankle jerks were active and there was no evidence of 
any neurologic impairment.  Moreover, at the VA examination 
conducted in January 2004, deep tendon reflexes in the knees 
were active and there was similarly no atrophy or 
demonstrable weakness. As such, an increased rating under DC 
8520 is not warranted.  

Right shoulder 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.   

Normal forward elevation of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees and normal internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the major arm (the veteran herein is 
presumed to be right-handed) is evaluated 20 percent 
disabling where at the shoulder level, 30 percent disabling 
where midway between the side and shoulder level, and 40 
percent disabling where limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.  

38 C.F.R. § 4.71a, Diagnostic Code 5203, provides criteria 
for rating impairment of the clavicle or scapula.  For the 
major shoulder or arm, a 10 percent rating is warranted for 
malunion of the clavicle or scapula or for nonunion without 
loose movement.  A 20 percent rating is warranted for 
nonunion with loose movement or for dislocation of the 
clavicle or scapula.  The disability may be rated on 
impairment of function of contiguous joint.

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992). 

Summarizing the pertinent facts with the above criteria in 
mind, service connection  for residuals of a right rhomboid 
pull with thoracic degeneration was granted by an October 
1999 rating decision.  A 10 percent rating was assigned under 
5302-5010.  Pertinent evidence cited in this rating decision 
included evidence in service of a right rhomboid pull 
sustained while the veteran was lifting weights.  Also of 
record at the time of this decision were reports from a May 
1999 VA examination which showed the right rhomboid to be in 
a knotty spasm.  The spasm was easily felt and rhomboid 
movements also caused tenderness and pain.  There was no 
tenderness of the thoracic spine, and the thoracic spine was 
otherwise described as "normal."  Range of thoracic motion 
was to 50 degrees of flexion, 30 degrees of extension and 30 
degrees lateral flexion and rotation.  Range of shoulder 
motion testing showed abduction and flexion to 180 degrees 
and rotation to 90 degrees.  There was mild tenderness over 
the right lateral epicondyle typical of epicondylitis.  
Pronation and supination were 75 and 85 degrees against 
resistance.  Strength in the upper extremities, including the 
shoulders, was "5/5."  The impression following the 
examination was rhomboid pull and mild degenerative joint 
disease in the lower thoracic spine due to this condition.  

Thereafter, an October 2000 rating decision assigned a 
separate 10 percent rating for residuals of a right 
supraspinatous tear by analogy to DC 5203, indicating therein 
in that this disability had previously been compensated by 
the rating assigned for the service-connected thoracic spine 
disorder.  (A 10 percent rating for degenerative joint 
disease of the thoracic spine was continued under DC 5010-
5291).  Evidence pertinent to the 10 percent rating for a 
right supraspinatous tear cited in this decision included 
reference to an April 2000 MRI of the right shoulder which 
showed a full thickness tear of the right supraspinatous 
muscle.  

Additional pertinent evidence includes a June 2000 VA 
outpatient treatment record indicating the veteran was right-
handed and employed as a painter.  It was indicated in this 
report that the veteran had a normal range of motion in the 
right shoulder, but that his shoulder hurt with motion.  No 
weakness was demonstrated in the shoulder at that time, but 
slight supraspinatous atrophy was described.  There was 
crepitation with flexion and abduction.  An August 2001 VA 
outpatient treatment record also indicated there was a full 
range of motion in the right shoulder, but the veteran 
indicated at that time that he had a torn rotator cuff in his 
right shoulder that was never fixed, and that the post office 
would not hire him due to this condition.  

At his July 2002 hearing, the veteran stated that his right 
shoulder hurt while vacuuming at his place of employment, and 
categorized his shoulder pain as "constant."  He also 
described occasional spasms in his shoulder, and indicated 
that any work involving lifting his arms over his head was 
particularly bothersome.  

At a February 2004 VA examination, it was indicated that 
surgery had been recommended for his right shoulder and that 
even though he could not afford to take time off from work to 
have the surgery, his shoulder had improved.  In this regard, 
the examiner noted as follows: 

In short, [the veteran] had a problem 
with his shoulder in the past, but he has 
no objective signs today on exam.  He 
still has some slight discomfort but he 
is functioning at a high level on his 
current job.  No surgery is suggested at 
this time because he is doing very well. 

Upon range of motion testing in February 2004, motion in the 
right shoulder was to 180 degrees of abduction, 50 degrees of 
adduction, 180 degrees of flexion, 50 degrees of extension, 
and 50 degrees of internal and external rotation.  No 
demonstrable atrophy was shown upon examination.   

Applying the pertinent legal criteria to the facts summarized 
above, the recent clinical evidence has demonstrated minimal 
objective findings in the right shoulder, with a VA physician 
recently saying that, with respect to his shoulder, he is 
doing "very well," and functioning at a high level on his 
current job.  More specifically, the recent objective 
clinical evidence does not indicate that there is loose 
movement due to non-union of the right clavicle or scapula or 
a dislocation of the clavicle or scapula.  As such, increased 
compensation under DC 5203 is not warranted.  In addition, 
while some limitation of internal and external rotation was 
recently shown, arm motion is not limited to the "shoulder 
level" so as to warrant increased compensation under 5201.  
Review of any other potentially applicable code pertaining to 
the rating of shoulder and arm disabilities codified at DCs 
5200-5203 also does not reveal any diagnostic code under 
which increased compensation may be assigned for the service-
connected right shoulder disability.  

Right Knee 

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  DC 5257.  Moderate impairment of the knee 
resulting from recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  Id.  Severe 
impairment of the knee resulting from recurrent subluxation 
or lateral instability warrants a 30 percent disability 
rating.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  Flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  Full extension of the knee is to 0 degrees and full 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Turning to a summary of the pertinent facts, the October 1999 
rating decision granted service connection for status post 
right knee cartilage repair.  A noncompensable rating was 
assigned under DC 5010-5260, and this rating has been 
confirmed and continued until the present time.  Pertinent 
evidence cited therein includes reports from the May 1999 VA 
examination, at which time the veteran indicated he did not 
know how the knee became injured, but indicated that he 
underwent surgery (said to have involved some cleaning of the 
meniscus) for the right knee at the Fairchild Air Force Base 
in 1992.  (Review of the service medical includes a February 
1992 report from diagnostic arthoscopy on the right knee at 
the Fairchild Air Force Base that revealed no definite 
evidence of torn cartilage or ligaments and a postoperative 
diagnosis of right knee pain of undetermined etiology.)  At 
the October 1999 examination, the veteran stated the right 
knee occasionally gives him problems, particularly with 
climbing and squatting.  Upon examination, motion in the 
right knee was from 140 degrees of flexion to full extension.  
There was mild tenderness over the right knee and the 
Lachman's was negative.  X-rays were reportedly reviewed and 
considered in the diagnosis of status-post arthroscopy and 
degenerative joint disease of the right knee.  

Testimony at the July 2002 hearing was to the effect to that 
the veteran's right knee does not give him "a whole lot of 
problems," but that he does have instances when it flares up 
and "pops" and "creaks."  He testified that these episodes 
occur 2 or 3 times a week and that they are painful.  

At the February 2004 VA examination, the veteran stated that 
he had no problems with his right knee since the in-service 
arthoscopy, and reported no problems with pain, weakness, 
stiffness, instability, locking or giving way.  He reported 
no current treatment for the right knee, and said there had 
been no episodes of dislocation or subluxation.  Upon 
physical examination, flexion of the right knee was to 150 
degrees and extension was to 0 degrees.  There was no varus 
or valgus deformity and there was no pain with active or 
passive or repetitive motion.  No instability was shown and 
there was no point tenderness or joint line tenderness.  The 
assessment was "[r]ight knee pain resolved, etiology 
unknown" and "[p]ossible partial meniscus tear which is 
healed."  

Applying the pertinent legal criteria to the facts summarized 
above, the minimal objective findings with respect to the 
right knee preclude compensation under any diagnostic code 
pertaining to the rating of knee disabilities codified at DCs 
5256-5263.  In particular, no subluxation or instability was 
demonstrated by this evidence, thereby precluding an 
increased rating under DC 5257.  In addition, as full flexion 
and extension in the right knee is demonstrated by the most 
recent clinical evidence, increased compensation would not be 
warranted under DC 5260 or 5261, respectively.  

The Board has also considered the principles of a VA General 
Counsel Opinion, (VAOPGCPREC 23-97), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5010-5003 and 5257, but cautioned 
that any such separate rating must be based upon additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  Also, the Board 
notes that on September 17, 2004, the VA General Counsel 
issued VAOPGCPREC 9-2004, which held that a veteran can 
receive separate ratings, under DC 5260 and DC 5261, for 
limitation of flexion and extension of the same joint.  Given 
the clinical findings cited above which demonstrated no 
instability or limitation of motion in the right knee, the 
Board concludes that increased compensation for the service-
connected right knee disability under these precedent 
opinions, even if they are applicable to the facts of this 
case, would not be warranted.  

However, the veteran has complained of pain in the right knee 
and examination has revealed some tenderness.  He has 
undergone arthroscopic surgery and has degenerative joint 
disease of the right knee.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  C.F.R. § 4.59 
(2005).  Resolving all doubt in the veteran's favor, a 10 
percent rating for painful motion is warranted.  

Final Considerations 

The Board notes that with respect to the claims for increased 
ratings addressed above, the Board has, as appropriate, 
weighed the provisions of 38 C.F.R. § 4.40 with regard to 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the clinical evidence clearly 
indicates that there is some pain associated with the 
service-connected disabilities at issue, there is nothing in 
the clinical record to suggest that increased compensation 
would be warranted under these regulatory provisions or 
DeLuca (with the exception of the 10 percent rating for the 
right knee).

Also with respect to the claims for increased ratings 
addressed above, the Board has considered the provisions of 
38 C.F.R.  3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected spine, right lower extremity, right shoulder or 
right knee disabilities is demonstrated, nor is there any 
other evidence that these conditions involve such disability 
that an extraschedular rating would be warranted for any of 
these disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of these matters under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
ratings at issue since the initial grants of service 
connection.  The Board on review concurs with these ratings.  
The logic set forth above, in determining that increased 
compensation is not warranted for any of the disabilities at 
issue, is the same as used for the Board's determination that 
higher "staged" ratings are not warranted for an earlier 
time.  Thus, increased compensation is not warranted for any 
of the disabilities at issue for any portion of the time 
period in question.
 
Finally, the Board has carefully considered the sworn 
testimony and written contentions of the veteran asserting a 
much more debilitating condition due to his service connected 
lumbar spine, right lower extremity, right shoulder and right 
knee disabilities than was demonstrated by the clinical 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative clinical evidence cited above.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claims 
for increased ratings must be denied.  Gilbert, 1 Vet. App. 
at 49.   


ORDER

Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity is denied. 

Entitlement to an initial rating in excess of 10 percent for 
residuals of a supraspinatus tear of the right shoulder is 
denied.  

Entitlement to a 10 percent initial rating for residuals of 
right knee cartilage repair with degenerative joint disease 
is allowed, subject to the regulations governing the award of 
monetary benefits. 





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


